[Cite as State v. Russell, 2014-Ohio-2295.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



STATE OF OHIO,                                         :   APPEAL NO. C-130384
                                                           TRIAL NO. B-1107408
        Plaintiff-Appellee,                            :
                                                              O P I N I O N.
  vs.                                                  :

HUBERT RUSSELL,                                        :

    Defendant-Appellant.                               :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: May 30, 2014


Joseph T. Deters, Hamilton County Prosecuting Attorney, and Scott M. Heenan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Bruce K. Hust, for Defendant-Appellant.




Please note: we have removed this case from the accelerated calendar.
                     OHIO FIRST DISTRICT COURT OF APPEALS




Per Curiam.

       {¶1}    Defendant-appellant Hubert Russell pleaded guilty to and was

convicted of having weapons under a disability, carrying concealed weapons, and

tampering with evidence. He was placed on community control, which he violated.

By entry of May 17, 2013, the trial court revoked Russell’s community control and

imposed a seven-and-a-half-year prison term and court costs. Russell has appealed.

       {¶2}    Russell’s sole assignment of error, which alleges that his sentence was

contrary to law because the trial court did not advise him that he could be required to

perform community service in lieu of paying court costs, is overruled.            R.C.

2947.23(A)(1) was amended effective March 22, 2013, by 2012 Sub.H.B. No. 247 to

provide that the trial court is required to notify the defendant that he may be

required to perform community service in lieu of paying court costs only when the

court imposes a community-control sanction or other nonresidential sanction. State

v. Bailey, 1st Dist. Hamilton Nos. C-130245 and C-130246, 2013-Ohio-5512, ¶ 5.

Russell was sentenced to prison on May 17, 2013, after the March 2013 effective date

of 2012 Sub.H.B. No. 247. Therefore, the trial court was not required to notify him

that he might be required to perform community service in lieu of paying court costs.

See id. at ¶ 6. The judgment of the trial court is affirmed.

                                                                   Judgment affirmed.


C UNNINGHAM , P.J., H ILDEBRANDT and F ISCHER , JJ.


Please note:
       The court has recorded its own entry this date.




                                            2